Title: To Alexander Hamilton from Rufus Graves, 12 March 1800
From: Graves, Rufus
To: Hamilton, Alexander


          
            Sir
            Exeter March 12th 1800
          
          A question has arisen respecting the relative Rank of the Platoon Officers of the different Regiments. Some have supposed, that, when Officers are of the same grade, their relative Rank in their respective Regiments being the same, and the dates of their Commissions the same, that the Number of the Regiment determins the Rank, reckoning the lowest Number highest in Rank. Others have supposed that the Number of the Regiment determins  nothing, and that when all other things are equal, the Rank must be equal.
          It has been strongly asserted that the tenth Captain in the 14th Regiment will take Rank of the first Captain in the 15th or 16th and so on through out the line; and I perceive that serious consequnces may arise on this subject
          Permit me Sir to suggest whether a General Order explanatory of the Matter would not be requisite—
          I have the honor to be with very great Respect Sir—your obedient and very humble Sert
          
            R Graves Lt Col. Com. 16 Regt
          
          Major General Hamilton—
        